 ALEXANDER LINN HOSPITAL ASSOCIATIONAlexander Linn Hospital Association and Hospital,Professional and Allied Employees of New Jersey.Cases 22-CA-8226, 22 CA-8286, and 22-CA-8342August 20, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.EOn March 26, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DOy Wall Produts. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In sec. Ill of his Decision, the Administrative Law Judge inadvertentlyrefers to employee Boyko rather than employee Kolk as entering patientCook's room on February 18. 1978.2 We adopt the Administrative Law Judge's conclusion, for the reasons setforth by him, that Respondent violated Sec. 8(aX ) of the Act by dischargingnurse Kolk for having engaged in protected, concerted activity through herconversation with patient Cook on February 18. 1978. In so doing, we em-phasize that under Kolk's version of that conversation the version creditedby the Administrative Law Judge-she merely responded to questions raisedby patient Cook and her responses clearly were made in an attempt to as-suage Cook's concerns over the adequacy of patient care in the event of astrike and to reasure Cook so that she would not become upset.We shall modify par. 2(a) of the Administrative Law Judge's recom-mended Order to conform to the language customarily used by the Board incases in which the rescission of contracts has been ordered. See. e.g.. B. FGoodrich General Products ConoVanv, a Division of the B. F Goodrich Com-poany, 221 NLRB 288, 291 (1975).Additionally, in par. 2(e) of his recommended Order, the AdministrativeLaw Judge provided a general bargaining order. However. the complaint didnot allege, nor did the Administrative Law Judge find, that Respondentgenerally refused to bargain with the Union. We therefore shall modify therecommended Order tc remedy the specific 8(aX5) violation found herein.See, e.g.. Lloyd Well. an Individual dhb/a Pere Marquette Park Lodge. 237NLRB 855 (1978).der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Alexander Linn Hospital, Sussex, New Jersey, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph 2(a):"(a) Rescind its contract with Greene & Kellogg,Inc., with respect to the performance of EKG andstress-testing work at its hospital."2. Substitute the following for paragraph 2(e):"(e) Upon request, bargain collectively with theabove-named labor organization as the exclusive rep-resentative of all the employees in the appropriateunits set forth above, with respect to a decision or theeffects of a decision to subcontract the performanceof EKG and stress-testing work at its hospital."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIl.L. NOT fail and refuse to bargain withHospital, Professional and Allied Employees ofNew Jersey, or any other labor organization rep-resenting our employees in an appropriate unit.respecting a decision or the effects of any deci-sion to transfer work of any employees in thefollowing appropriate units:All full-time and regular part-time licensedpractical nurses, graduate nurses, laboratorytechnicians, X-ray technicians and EKG/EEG technicians employed at the Employer'sSussex facility but excluding all service andmaintenance employees, office clerical em-ployees, watchmen, gurards, all other employ-ees and all supervisors as defined in the Act.All full-time and regular part-time registerednurses, graduate nurses and nurse anesthetistsemployed at the Employer's Sussex facility,but excluding all other professional employ-ees, director of patient care service, in-serviceeducator, health care coordinator, watchmen,guards, all other employees and all supervisorsas defined in the Act.WE WILL NOT discourage concerted activitiesengaged in by our employees for employees' mu-tual aid or protection by terminating them orotherwise discriminating against employees inany manner with regard to their rates of pay,244 NLRB No. 60387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, hours of employment, tenure of employ-ment, or any term or condition of employment.WE WIll NOT in any like or related mannerinterfere with, restrain, or ceorce employees inthe exercise of the rights guaranteed them underSection 7 of the Act.WE WILL rescind our contract with Greene &Kellogg, Inc., insofar as it relates to our EKGand stress-testing services.WE WILL reestablish our former EKG andstress-testing services at our Sussex, New Jersey,hospital.WE WILL., upon request, bargain collectively ingood faith with the above-named labor organiza-tion as the exclusive representative of' the em-ployees in the aforementioned appropriate unitswith respect to our decision or the effects of ourdecision to subcontract the performance of EKGand stress-testing work at our hospital.WE WILL. offer Margaret Ulbricht and Eliza-beth Kolk immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and wE wl.t,. makewhole Elizabeth Kolk for any loss of earningsshe may have suffered by reason of our discrimi-nation against her, with interest.WE WIL.L make whole Margaret Ulbricht, withinterest, for any loss of earnings she may havesuffered by reason of our subcontracting of EKGand stress-testing work to Greene & Kellogg.Inc.AI.EXANDER LINN HOSPITAI. ASSOCIATIONDECISIONSTArEMENI OF TIH CASETHOMAS R. WILKS, Administrative Law Judge: Pursuantto unfair labor practice charges filed by Hospital, Profes-sional and Allied Employees of New Jersey (herein calledthe Union), a hearing in this matter was held upon a con-solidated admended complaint issued by the Regional Di-rector and an answer filed by Alexander Linn Hospital As-sociation (herein called Respondent).Upon the entire record, including my observation of' thedemeanor of witnesses, and consideration of briefs. I makethe following:FINDINGS OF FA(CTI. BUSINESS OF THE RESPONDENTRespondent is a New Jersey corporation engaged in thebusiness of providing and performing services in the opera-tion of a voluntary nonprofit hospital in Sussex, New Jer-sey. All parties agree. and I find, that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6), and (7) of the Act.11. FIHE UNIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. 11i UNFAIR ABOR PRA( I( ESA. BackgroundOn or about April 28, 1977. a majority of the employeesof Respondent, by a secret-ballot. Board-conducted elec-tion designated and selected the Union as their exclusiverepresentative for the purposes of' collective bargaining withRespondent in two separate units. One unit consisted of allfull-time and regular part-time licensed practical nurses,graduate nurses, laboratory technicians. X-ray technicians,and EKG/EEG technicians employed at Respondent's Sus-sex facility, but excluding all service and maintenance em-ployees, office clerical employees, professional employees,watchmen, guards, all other employees and all supervisorsas defined in the Act. The other unit consisted of all full-time and regular part-time registered nurses, graduatenurses, and nurse anesthetists employed at Respondent'sSussex facility, but excluding all other professional employ-ees. director of patient care service, in-service educator.health care coordinator, watchmen, guards, all other em-ployees, and all supervisors as defined in the Act. There-after. on or about July 29, 1977, the Union was certified bythe Regional I)irector as the exclusive collective-bargainingrepresentative of the employees in each of the aforemen-tioned units for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.Negotiations between the Union and Respondent beganon or about October 20. 1977, and continued on 14 variousdates through March 31, 1978. at which time the partiesexecuted two separate contracts fr each of the aforemen-tioned units.' During the course of negotiations the Unionconducted a strike meeting on January 18. A strike com-menced on February 19 and terminated on March 31. Theunion negotiating team consisted of its counsel AlfredOsterweil, Ann Twomey, president of the Union, and em-ployees Maria Boyko, Elizabeth Kolk. Cynthia Shanahan.Dean Patterson, Jacqueline Diggles. and Richard Pickett.The negotiating team for Respondent included counselJames Clark, Hospital Administrator Raffaele Marzella,Director of' Patient C'are Services Kathleen Wendowski,Comptroller Steven Kirby, and Managerial RepresentativesTremble. Forcier. and Davis.B. Is.Fues.I. Did Respondent on or about March 30, 1978. unilat-erally and permanently subcontract its EKG and stress-testing work without notice or bargaining with the Union.and thus violate Section 8(a)(5) and (I) of the Act?m All dates hereinafter are 1978, unless otherwise indicated.388 AIl.IXAN1)tR I.INN ttOSPFI AI. ASSO()IATION2. D)id Respondent oil or about April 17. 1978. dischargeeniployee lizabeth Kolk hecause of her union or otherconcerted. protected .ictivities in iolation of Section 8(a)(3)and 8(a)( 1 ) of the Act?3. Did Respondent on or abhout anuar 17. 1978. dis-seminate to its emniployees a memorandunm urging emlploy-ees to exert influence on the union leadership to effectuate achange in the time and place of the union's strike ,ote. andthus violate Section 8(a)(I) of the Act?C. 771The Suhcontracltng ls.ueThere is little or no factual dispute to this issue. TheEKG and stress-testing work was. prior to the strike, per-formed primarily by technician Margaret Ulbricht. She is atechnical unit employee, and the work is clearly unit work.Ulbricht engaged in the strike. During the strike the EKGand stress-testing work was performed by an outside entity,i.e., Greene & Kellogg. Inc. hereinafter called G & K. Atfirst, G & K performed this worked on an ad hoc basisinasmuch as its personnel were present in the hospital per-forming respiratory services for Respondent which it hadperformed since Jul 1977 under a subcontract. G & K waswilling to accomodate Respondent. G & K had attemptedprior to the strike to obtain the EKG stress-testing and cer-tain other work from Respondent on a similar subcontrac-tual basis. In October 1977 G & K's formal offer, which hadbeen submitted in September. was rejected by Respondenton the basis that it was not economically advantageous. G& K's agent manager. Grippo. who is located at the hospi-tal, thereafter submitted a new offer at a lower cost to thehospital. Respondent's administrator, Marzella. obtained areport on March I I of the economic feasibility of the ar-rangement. Marzella, however, solicited a new offer whichlimited the scope of the subcontract to EKG and stress-testing work. On March 20 he received a formal offer fromG & K limited to EKG and stress-testing work. Marzellaorally informed G & K agent Grippo that Respondentwould accept the offer and that G & K should proceed tomake arrangements to have a representative of G & K'sAlbany, New York, headquarters present to execute a con-tract. A contract was thereafter signed on March 30. effec-tive that date.The Union was not notified nor advised of the subcon-tracting of EKG work to G & K despite the fact that con-current collective-bargaining negotiations were carried on.The collective-bargaining contracts were executed onMarch 31. The labor agreements contained a managementprerogative clause, section 13 of which reserves to Respon-dent the right, inter alia, to "discontinue. consolidate. reor-ganize any department or branch: transfer any or all opera-tions to any other location or discontinue the same in wholeor in part: ...to subcontract any or all operations as itdeems necessary provided any' subcontracting or transfer ofoperations from the hospital shall not be for the purpose oflaying off employees in the bargaining unit" Very little, ifany, explicit negotiations were addressed to that clause. TheUnion finally accepted Respondent's proposals, includingsection 13. by telegraphic notice of March 2. although thecontract was not executed until March 31.During the strike on March 20 Ulbricht had been con-tacted by Grippo and offered a job with G & K inasmuchas G(rippo had understood her job would he eliminated.Ulbricht expressed interest. and on March 30 (;rippo of-fered her a job and she accepted. On March 31. however.she declined the job.On March 3 Marzella wrote to Ulbricht notil,,ing herthat the position that she had held prior to the strike hadbeen "filled" and that she would be given "preferential con-sideration" when her position became available again. Mar-zella testified that he meant b this letter that she had beenreplaced during the strike by C & K. i.e.. temporarily re-placed in order that EKG and stress-testing could continueto be performed during the strike. On April 3 Marzellawrote to Ulbricht and confirmed Ulbricht's declination of ajob with G & K. On April 4 Marzella advised Ulbricht byletter that she could not be recalled to her former job be-cause it was "filled," but that she would be placed on apreferential rehire list for that job when it or any otherposition fbr which she was qualified became available. Mar-zella testified that as of' March 20 Ulbricht had been perina-nently "replaced" by G & K.Ulbricht testified that 6 months before the strike she hadheard rumors that G & K was attempting to obtain theEKG and stress-testing work. However. it is clear that Re-spondent had rejected that attempt. At some point duringnegotiations in February. Union President Twomey wasadvised by fellow union bargaining committee member Pat-terson that Patterson had overheard Marzella mention toanother person. away from the bargaining table. of the pos-sibility of Respondent's subcontracting of Ulbricht's workto G & K. This is the extent of the Union's awareness of theimpending permanent subcontracting. i.e.. a mere rumor ofthe possibility of subcontracting. Neither party referred tothe G & K subcontracting during negotiations. Ulbrichthad discussed with Boyko. union vice president and com-mittee member. her replacement by G & K. But clearly, atthat point G & K was merely performing the work on atemporary basis as its prior solicitation for the work hadbeen rejected.The General Counsel does not allege and the record doesnot support a finding that the subcontracting of EKG andstress-testing work was motivated by antiunion consider-ations. Rather. it is argued that Respondent was obliged tonotify and bargaining with the Union with respect to thedecision to permanently subcontract that work, and to bar-gain over the effects of subcontracting. even though Re-spondent was motivated by economic considerations. TheGeneral Counsel cites appropriately, Fibreboard PaperProducts Corp. v. N.L.R.B., 379 U.S. 203 (1964).Respondent does not contend that the management pre-rogative clause justified its conduct. Indeed. that clause onits face does not apply to the subcontracting which resultsin the layoff of unit employees. Herein. the subcontractingwas such as to eliminate unit work and to cause the layoffof Ulbricht or her replacement in that position. The impacton the unit, therefore. is manifest and not waived by anynegotiated management's rights proviso.Respondent argues that the Union at no time requestednegotiations with respect to the subcontracting of EKG andstress-testing work. However the General Counsel's posi-tion. that the Ulnion had not waived its right to an opportu-389 I)('ISI()NS ()F1: NAIO()NAI. IABOR RE.IATIONS BOARI)nity lor bargaiting b failing lo raise the matter. despite itsawareness of ohlique rumors of' perma;nent suhcontractingand in the ahsence of clear notilication hb Respondent ofan mminent event, is well founded in Board precedent.R. L. Seet Lunhber (olirpatn. 227 NRB 1084. 1086(1977): JcA L. 14illiat.s, D. D.S. d/b/a Emtpire Denttal (o..211 NLRB 860. 868 (1974). enfd. 538 F.2d 337 (9th Cir.1976): Florida-Txa-7. F'rcighl,. irn.. 203 NLRB 509. 510(1973). enl'd. 489 F.2d 1275 (6th Cir. 1974).The Union herein was first aware that the work in issuewas permanently subcontracted after the event had becomerealized.Respondent's chief defense to this issue is that it had aright to subcontract the work. even on a permanent basis.without notice or bargaining, because such had occurredduring the course of a strike and flowed from economicconsiderations. Respondent, in support of' its position, citesthe decisions of the Circuit Court of Appeals for the Sev-enth and Ninth Circuits, which are inconsistent with theBoard's position.'The Circuit Court for the Ninth Circuit stressed the rightof an employer to maintain his business during a strike, tomaintain his bargaining posture, and to permanently re-place strikers. The Circuit Court for the Seventh Circuitemphasized the economic exigencies which might have ledthe employer to economic extinction had the subcontract-ing been subjected to negotiations. The present factual con-text presents no similar compelling circumstances. Respon-dent herein had already achieved his objective ofmaintaining services by arranging for the ad hoc services ofG & K during the strike. Respondent was in no dire straitsat the time that it decided to convert the arrangement tothat of a permanent one. It did so after negotiation anddickering with G & K as to the costs involved. The conver-saion to a permanent contract was in no way related to themaintenance of Respondent's bargaining posture. Indeed,the Union had already acceded to Respondent's last pro-posals. The end of the strike was clearly at hand. As to theRespondent's right to replace strikers, that is not the issue.The Respondent is free to replace strikers. However, thepermanent subcontracting of unit work moves into a realmwell beyond the replacement of a single person. What isinvolved herein is not the fate of a single person but theabolition of the unit work which affects not only the indi-vidual who last held that position, but also affects other unitpersons who might have succeeded to that position. In anyevent, my decision is premised upon Board precedent. not-withstanding circuit court decisions to the contrary. Cf.Iowa Beef Packers, Inc., 144 NLRB 615 (1963). Accord-ingly, I conclude that Respondent violated Section 8(a)(5)and (1) of the Act by its failure to notify the Union andprovide the Union with an opportunity to bargain over thedecision to permanently subcontract the EKG and stress-testing work, or to give the Union an opportunity to bar-gain concerning the implementation of that decision.2 Hawaii Meat Company Limited v. N.L.R.B. 321 F.2d 397 (9th Cir. 1963):N. L. R. B. v. Robert S. Abbott Publishing Company an Illinois Corporation. 331F.2d 209 (7th Cir. 1964).I). The Discharge of Elizabeth KolkRegistered nurse lizabeth Kolk was employed by Re-spondent from October 1971 until April 1978 when she wasdischarged. Although she was active in organizing efiorts(or the Union. there is no evidence that Respondent wasaware of or hostile to such efforts. There is no evidence thatRespondent was hostile or opposed to the union organizingeffort of any employee or that it interfered vwith the rights of'its employees to organize or to vote for the Union.Kolk was a member of the Union's negotiating commit-tee, but her participation was not as active as other mem-bers. There is no evidence of Respondent's animositytoward any other member of that committee. Kolk partici-pated in the strike. On February 21 she received a letterfrom Administrator Marzella wherein he advised her thathe had been apprised that she engaged in an "unprofes-sional-like manner" in a conversation she had with a pa-tient on the evening of February 18. the night before thestrike. He therefore advised her that she was on notice that,pending an investigation, "appropriate action" would betaken. On March 3 she was advised orally and by letter thatshe was being offered unconditional reinstatement to herformer position effective March 6. but that, in view of theunresolved question of alleged misconduct. she was to re-port to "personnel" to give her version of the alleged inci-dent in order that an investigation and "evaluation" couldbe made. The strike ultimately ended somewhat later, andKolk reported to personnel on April 10. at which time shewas interviewed in a prearranged meeting with Marzella,personnel director Josephine Davis, and director of patientcare services Kathleen Wendowski. Kolk was accompaniedby Union Vice President Maria Boyko.Prior to the meeting of April 10. Marzella had receivedreports from various persons. including nurses and surgeonIdjadi, to the effect that on the evening shift Boyko enteredthe room of patient Cook, who was admitted for a phlebiticcondition, and engaged in a conversation wherein Kolk.who was recognized by Cook as a union activist, advisedCoxok that she had chosen an inopportune time to enter thehospital because of' the impending strike; and told her fur-ther, in effect, that her well-being would be jeopardized bythe lack of personnel. These reports were in turn basedupon what Cook allegedly told certain employees and whatshe later told Dr. Idjadi. Marzella had not spoken to Cookprior to April 10. Also, no attempt was made by any re-spondent agent to contact Kolk prior to April 10 to obtainher version. In the past. Wendowski had handled similardisciplinary situations whereby she obtained statementsfrom employees involved immediately or shortly after theoccurrence of the event. However, by the time that Wen-dowski had taken statements from employees involved inthe February 18 incident, Kolk had left the premises. Thenext day Kolk was on strike.During the April 10 interview, Kolk was advised of thesubstance of the accusations against her and was requestedby Marzella to present her side of the story.? Kolk testifiedI Marzella oox)k the initiative in this stage of the proceedings. The GeneralC(ounsel suggests that this departs from past procedure wherein Wendowskiusually initiated disciplinary proceedings and investigations. In light of Dr.390 AEXANDI)ER I.INN HOSPITAL ASSOCIATIONthat she narrated at that interview exactly what transpiredin her conversation with patient Cook on the evening ofFebruary 18. Inasmuch as Cook was not called to testifN. Icredit Kolk's account of that conversation which is contra-dicted only by hearsay evidence.4According to Kolk. shewas on duty on the evening of February 18. Her duties didnot call for her to visit Cook, who was alone in her room.However, as she had done in the past during previous ad-missions of Cook, she took the opportunity during somedowntime to visit Cook, who had few visitors, and to strikeup a personal, casual conversation. During the course oftheir talk, which initially revolved about trivial matters.Cook asked Kolk if she intended to participate in the strike.Kolk answered affirmatively. Cook asked if certain othernurses were going to engage in the strike. Again. Kolk an-swered affirmatively. Cook asked who wold staff the hospi-tal, and Kolk referred to the prior strike notice given by theUnion and informed Cook that arrangements were madefor nonstrikers to work extended hours and that sufficientpersonnel would be available. At one point, nurse Sznmtbriefly entered the room and in the course of examiningCook's leg., Cook became perturbed and admonished Szymtand became upset. Szymt left the room. This was the onlytime Kolk observed Cook becoming upset. Kolk testifiedthat her manner was such as to calm and reassure Cook andthat she answered Cook's questions so that Cook would notbecome upset. After a few minutes of conversation. Kolkdeparted. At the point in time she left Cook, the patientappeared calm. Kolk did not report this conversation to hersupervisors.After Kolk gave the foregoing version at the April 10meeting, Marzella stated that he now had two versions andhe would have to decide what to do. Kolk and Boyko testi-fied that Kolk asked whether her work record (she had notreceived any prior reprimands in almost 7 years of employ-ment) and the fact that her personnel file contained a letterof commendation (received as part of a group commenda-tion) would have any hearing on her fate. At that point,Marzella responded that because Kolk had participated inthe strike, he would have to credit the patient's versionagainst her version. Kolk and Boyko testified that Marzella.although requested, refused to identify the names of per-sons who had submitted contrary information. Kolk wasthereupon suspended by Marzella pending further investi-gation. According to Marzella, he did not make any refer-ence to Kolk's strike activity nor did he say that he woulddiscredit Kolk because of that activity. He also denied thatthe identity of informants was requested. He was corrobo-rated by the testimony of Davis and Wendowski in thisregard. Indeed, according to Marzella, after Kolk gave herversion of the incident, he promised that he would there-after interview Szymt and Cook in a further investigationwhile Kolk remained suspended from work. At that pointIdjadi's personal and pressing complaint made directly to Marzella. I findnothing extraordinary or nefanous about his involvement at this point'There is some evidence that Cook was again hospitalized subsequentlyfor other unstated reasons. Respondent made no request to postpone thehearing or to obtain a deposition for the testimony of Cook. or was anyarrangement made to otherwise obtain her testimony.Szymt was not called to contradict Kolk as to this point, although Szymtwas not present during Kolk's conversation with CookBoyko asked that the April 10 session be considered thefirst step in a grievance procedure, and Marzella agreed tothis.Boyko was an employee of Respondent at the time of hertestimony. and it can be argued that in that capacit greatercredence should be given to her because she knowinglygave testimony that would be adverse to her Employer.However. Boyko was not merely a disinterest employee.She was a union representative and had an interest in suc-cessfully presenting Kolk's case. More importantly. her de-meanor revealed her to be less than a dispassionate. objec-tive witness. She appeared to exhibit a most hostile attitudetoward Respondent. After a review of the demeanor of allwitnesses. including a consideration of such factors as theability to testify with certainty and the abilit. to testif withresponsiveness and lack of hesitation. I credit the testimonyof Marzella, Wendowski. and Davis.According to Marzella. subsequent to the April 10 meet-ing he interveiwed Szymt. who denied that she upset Cook.and he interveiwed C'ook by telephone and received a writ-ten account in letter form from her of the Februar 18conversation. Based on that conversation and letter. Mar-zella concluded that Kolk indeed engaged in unprofessionalconduct, i.e.. that she had told the patient. whose conditionrequired tranquility in order to prevent movement of ablood clot to critical organs that her well-being would bejeopardized by the absence of sufficient personnel due tothe strike. IHe reported his conclusion to Wendowski whosefunction was to preside over the second step of disciplinaryprocedure. Wendowski, upon receiving this information.decided to terminate Kolk on her conclusion that Kolk'sconduct was so unprofessional to warrant discharge. Wen-dowski testified to her past decisions to discharge employ-ees, e.g.. in 1977 she discharged employee Linda Carter be-cause of that employee's intrusion upon a patient'stranquility with her own personal and financial problems.Significantly. Cook had been the cause of an earlier termi-nation of a nurse for alleged mistreatement during a prioradmission, The General Counsel adduced no evidence tothe effect that discharge for conduct as alleged to have beenengaged in by Kolk was disparate or extraordinarySubsequently. the Ulnion's grievance with respect toKolk's discipline and discharge proceeded to Marzella's lev-el. On or about May 30 he met with Union President Two-mey. Kolk. and Boyko. Present during this meeting wasalso Davis. The matter was discussed. Marzella reviewedthe situation and decided to uphold the discharge on theground of his belief that Kolk had engaged in conductwhich interfered with the hospital-patient relationship. in-terfered with a doctor-patient relationship, and that shefailed to notify the charge nurse of her conversation.wherein Cook became upset on the evening of February 18.thus failing to exercise proper professional judgment.Although I credit Kolk as to the actual conversation shehad with Cook. I conclude that Respondent had reasonablecause to believe that Kolk did engage in misconduct onFebruary 18. In view of the lack of evidence of respondenthostility to any employee who engaged in union activitiesbThe General Counsel's assertion in the brief that Wendiowskl contra-dicted herself as to who actuall5made the decision to discharge is unsup-ported by the record391 DECISIONS OF NATIIONAL LABOR RELATIONS BOARDand the lack of significant disparity of treatment towardKolk, I do not conclude that Respondent discharged Kolkbecause of her union activities prior to February 18. I con-clude that Respondent honestly believed that Kolk had en-gaged in misconduct and that this was the motivation forher termination. I therefore do not find that Respondentviolated Section 8(a)(3) in this respect. However, anotherissued to be resolved is whether Respondent violated theAct by discharging Kolk because of suspected misconductperpetrated during the course of protected activities, whenin fact no such misconduct occurred.In N.L.R.B. v. Burnup & Sims. Inc.. 379 U.S. 21. 23(1964), the Court held:In sum. §8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a pro-tected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that theemployee was not, in fact. guilty of that misconduct.The General Counsel argues that Kolk was in a positionanalogous to strikers who engaged in the protected activityof appealing to and attempting to convince such nonem-ployees as customers of the appropriateness of the Union'sposition.' However, although Kolk was not yet a striker andthe main thrust of her conversation did not explicitly relateto the appropriateness of the Union's bargaining position, Iagree she was engaged in concerted, protected activities.According to Kolk's credited account of the conversationthe patient, by her questions, implicitly challenged the pro-priety of the employees' decision to support the strike be-cause of the fear of resulting inadequate care. Kolk as-suaged and assured the patient and by so doing sheeffectively defended. supported, and joined with her fellowemployees' decision to engage in concerted, protected ac-tivities, and implicitly allied herself with the underlying mo-tivation for that activity, i.e., support of the Union's bar-gaining position with respect to wages and conditions ofemployment. An employee's appeal, espousal, and defenseof fellow employees' concerted activities is integral to theemployee's right to engage in those activities. I concludethat it is immaterial whether such conduct occurred imme-diately prior to or during the actual cessation of services ofwhich adequate advance notice was given in this case.I find it unnecessary to decide whether or not Kolk wasobliged to conform to a higher standard of conduct becauseof the nature of Respondent's enterprise: i.e.. health careservices.' Assuming that she was so obliged to act withmore care than an industrial or any other nonhealth care,service employer, her deportment was prudent, cautious,'Citing Montgomery Ward& Co., Inc.. 155 NLRB 999 {1965). 374 F.2d606 (10th Cir. 1967).'Cf. Beth Israel Hospital v. N.L.R.B., 437 U.S. 483 11978). where theCourt evaluated the legislative history of the health care amendments to theAct with regard to the Board's evaluation of no-solicitation rules. The Courtrejected the contention that because a hospital is involsed in that case that amore restrictive, no-solicitation rule wasjustified. The Court cited the legisla-tive history of the health care amendments in which reference was made tospecial consideration for the needs of patients. However. such reference is inthe context of sufficient advance notice of a strike or picketing to preventdisruption of care and not in the context of a curtailment of employees' otherrights to engage in concerted activity vis-a vi the patient.and served not only the interest of the Union but also thatof Respondent by assuring the patient that the employeesexercise of their right to strike would not interfere with thehospital's ability to provide adequate care. A refusal to re-spond to the patient's inquiries would have been far moreprovocative of suspicion and anxiety in the patient thanwas her honest response that indeed she and some of theother nurses and employees would engage in a work stop-page but that others would be available for service.I conclude that Respondent believed and was aware thatKolk was engaged in concerted, protected activities on theevening of February 18 and that it discharged her in theerroneous belief that, in the course of those activities, sheengaged in misconduct. Inasmuch as a good-iaith belief ofmisconduct is no defense under the rationale of Burnup &Sil.s, I conclude that Respondent herein violated Section8(a)( I ) of the Act. Inasmuch as I find that Respondent wasnot motivated by antiunion animuts, I find no violation ofSection 8(a)(3) of the Act.'E. 7The Jnuarv 1 7 Noli Negotiations for contracts in the two units commencedon October 20. 1977. In January the Union announced toits members that a meeting would be held on January 18 forthe purpose of conducting a strike vote at the Pochuck Val-ley Fire House, which is located about 4 miles from thehospital. On January 17 the area was subjected to a snow-storm and the roads which traversed a hilly terrain wereiced. The weather Firecast called for an additional 6 inchesof snow. In the early afternoon of January 17, Marzellatelephoned Boyko and offered the site of the hospital's so-larium for the use of the Union for the strike vote. At about2 or 3 p.m. Boyko informed Marzella that the union leader-ship rejected the offer because it considered the fire hall tooffer greater privacy and, nmoveover, arrangements had al-ready been made for the use of the fire hall. Marzella testi-fied that he became concerned about the safety of the em-ployees and concluded that a greater employee turnoutwould be afforded by the use of the solarium. That dayMarzella distributed to employees. and posted, fliers con-taining the following message:Your Union leaders have called for a strike vote thisWednesday at the Pochuck Valley Fire House.Because this matter is of such grave importance, andbecause the consequences of a strike could be so hor-rendous to the future of all of us. I have offered theacilities of our hospital for this important election toyour Union leaders. I have offered the use of the Solar-ium so that complete privacy can be assured.It is important that every employee eligible to par-ticipate in this strike vote have the opportunity to doso. With the terrible weather conditions. this will onlybe possible if the election is held here where everyoneworks.YSee General Motori (orporation. 218 NLRB 472 (1975). or a discussionof the Burnup & Sims rationale by Administrative Law Judge Winkler whosedecision was adopted by the Board The General ('Counsel cites Delh'o-RemvDiisionn. General Motors (orporaim. 234 NLRB 995 (1978). in which an8(a)(3) motivation was also found. Hovever. in that case. the Board and theAdministrative aw Judge also relied on eidence of union animus.392 AlE:XANIDER INN HOSPITAL ASSOCIATIONYour Union leaders have not accepted this offerwhich could have enabled their people to have the con-venience of voting at their workplace. I hope you willurge them to take advantage of this offer so that every-one will have an opportunity to make their voice heardin this critical election.Subsequently several employees called the union repre-sentatives and asked where the strike vote would take place.There is no evidence that Respondent's flier had any impacton the actual number of employees who attended the meet-ing that was subsequently held at the fire hall. The unionvice president testified that it had had no palpable effect.The solarium had been used for the Board-conducted elec-tion and is no proximate to any supervisory or administra-tive offices.The General Counsel contends that the flier constitutedan intrusion into the internal affairs of the Union and isviolative of Section 8(a)( I of the Act under the rationale ofGeneral Electric Company., Battenr Products, CapacitatorDepartment. 163 NLRB 198 (1967). Cert. denied in part 400F.2d 713 (5th Cir. 1968): General Electric Compan .150NLRB 192, 276. affd. 418 F.2d 736 (2d Cir. 1967). cert.denied 397 U.S. 965 (1970); and Wooster Division of Borg-Warner Corp. 356 U.S. 342 (1958).I find, however, that the facts of this case are more akinto that of a recent decision in which the Board distin-guished between the General Electric and Borg- Warnercases and held that a communication to employees consti-tuted noninterference in union affairs and was protected asfree speech under Section 8(c) of the Act. WestinghouseElectric Corporation Distribution Equipment Division, 232NLRB 56 (1977).In the Westinghouse case prior to a scheduled strike votethe employer mailed to employees letters wherein it charac-terized a strike as premature and likely to adversely affectbusiness. The letter also advised the employees as follows:So be sure you attend the meeting and give carefulthought and consideration to this serious question be-fore you cast your ballot. You should request the typeof ballot that will allow you to express your true feel-ings. Also you should be given the opportunity to voteon the company's proposal when it is presented.The Board observed that in the W'estinghouse case theemployer did not, as in Borg-lWarner, enmesh the subject ofstrike votes in the bargaining process at the bargaining ta-ble whereby it insisted to impasse upon a contractual pro-viso which intruded into the internal procedure of theUnion. It also observed that the employer. as in GeneralElectric, did not appeal to employees to take a strike voteon company property, on company time. in a prescribedmanner, and under nonunion supervision. while simulta-neously it engaged in other unfair labor practices whichaffected the impact of the communication upon the em-ployees.The General Counsel argues that the communication inthe instant case related only to procedures to be followedby union members' prior to the conducting of a strike voteand, as such, is therefore distinguishable from W'estinghouseand does not constitute free speech. Respondent's flier didin fact urge that a strike vote be conducted at the solarium.The similarity with the General Electric case ends there.The strike vote herein had already been arranged by theUnion. Respondent made no attempt to interject itself inany other fashion into the mechanics of the vote. It wasmotivated by a desire for the safety of employees and fullparticipation in the vote. It cannot be gainsaid that this wasa matter of mutual concern to it and the Union. Urging aparticular location for the locus of the meeting under thecircumstances of this case is no more intrusive into the in-ternal procedures of the Union than urging that employeesattend, participate, and express themselves as to the type ofballot to be used. and demand opportunities to vote on thecompany's proposal at a scheduled union meeting. Respon-dent herein engaged in no concurrent unfair labor practiceswhich would have tended to affect the nature of the flier.Under the circumstances of this case, I do not concludethat Respondent interfered with employees' rights guaran-teed in Section 7 of the Act by interjecting itself into thepurely internal affairs of the Union. Accordingly. I con-clude that this allegation ought to be dismissed.CON(IU.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material, the Union has been and is theexclusive bargaining representative of employees of Re-spondent in the following units:All full-time and regular part-time licensed practicalnurses, graduate nurses, laboratory technicians. X-raytechnicians and EKG/EEG technicians employed atRespondent's Sussex facility but excluding all serviceand maintenance employees. office clerical employees.professional employees. watchmen, guards, all otheremployees and all supervisors as defined in the Act.All full-time and regular part-time registered nurses.graduate nurses and nurse anesthetists employed atRespondent's Sussex facility, but excluding all otherprofessional employees, director of patient care service,in-service educator, health care coordinator, watch-men, guards. all other employees and all supervisors asdefined in the Act.4. By failing and refusing to notify and bargain with theUnion concerning the subcontracting of EKG and stress-testing work, and the effects of such subcontracting, Re-spondent has violated Section 8(a)(5) and (I) of the Act.5. By terminating Elizabeth Kolk. Respondent has vio-lated Section 8(a)(I) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices. I will recommend that it be ordered to ceaseand desist therefrom and take affirmative action designed toeffectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)of the Act by terminating lizabeth Kolk and violated Sec-393 I)E('ISIONS ()F NATIONAL LABOR RELATIONS BOAR[)tion 8(a)(5) and (I) of the Act by unilaterally subcontract-ing the KG and stress-testing work to Greene & Kellogg.Inc., without prior notice to or bargaining with the Unionconcerning th:tt decision, or the effects of the implementa-tion of that decision. I will recommend that Respondentrescind its contract with Greene & Kellogg. Inc.. reinstatethe EKG and stress-testing work to its statuis quo tlnte priorto the strike, and reinstate Margaret Ulbricht and ElizabethKolk to their former or substantially equivalent jobs with-out prejudice to their seniority or other rights and privi-leges, and make them whole for any loss of earnings theymay have suffered as a result of the discrimination againstthem. Any backpay found to be due them shall be com-puted in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 (1977).'10On the basis of the foregoing findings of fact, conclusionsof law, and the entire record herein. and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following recom-mended:ORDER'"The Respondent. Alexander Linn Hospital, Sussex, NewJersey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to notify and bargain upon re-quest with Hospital. Professional and Allied Employees ofNew Jersey. or any other labor organization representing itsemployees in an appropriate unit, respecting a decision orthe effects of a decision to subcontract the work of anyemployee in the following appropriate units:All full-time and regular part-time licensed practicalnurses, graduate nurses, laboratory technicians, X-raytechnicians and EKG/EEG technicians employed atRespondent's Sussex facility but excluding all serviceand maintenance employees, office clerical employees,professional employees, watchmen. guards, all otheremployees and all supervisors as defined in the Act.All full-time and regular part-time registered nurses.graduate nurses and nurse anesthetists employed atRespondent's Sussex facility, but excluding all otherprofessional employees, director of patient care service,in-service educator, health care coordinator, watch-men. guards, all other employees and all supervisors asdefined in the Act.(b) Discouraging concerted activities engaged in by em-ployees for employees' mutual aid or protection by termi-nating them or otherwise discriminating against employeesin any manner with regard to their rates of pay, wages,'°See. generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.hours of employment, tenure of employment, or any termof condition of employment.(c) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Rescind after proper notice its contract with Greene& Kellogg. Inc., with respect to the performance of EKGand stress-testing work at its hospital.(h) Reestablish its own EKG and stress-testing work andoffer to Margaret Ulbricht. whose employment was termi-nated as a result of the subcontract with Greene & Kellogg,Inc.. immediate and full reinstatement to her former job or,if that job no longer exists. to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earningssuffered in the manner prescribed in the section of this De-cision entitled "The Remedy."(c) Offer to Elizabeth Kolk immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings suffered in the manner prescribed inthe section of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of monies due under this Order.(e) Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofall the employees in the appropriate units set forth abovewith respect to rates of pay. wages, hours of employment,or other terms and conditions of employment.(f) Post at its Sussex. New Jersey. hospital copies of theattached notice marked "Appendix."'2Copies of said noticeon forms provided by the Regional Director for Region 22.after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(g) Notify the Regional Director for Region 22. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.It is further ordered that so much of this complaint asalleges unfair labor practices not found herein be dismissed.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."394